Citation Nr: 1137600	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  What initial evaluation is warranted for right knee patellofemoral syndrome (right knee disorder)?

2.  What initial evaluation is warranted for left knee patellofemoral syndrome (left knee disorder)?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision by the Appeals Management Center (AMC), in Washington, DC, that granted service connection for the bilateral knee disorder and assigned an initial 10 percent rating for each knee, effective in July 2002.  The Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California, exercises overall jurisdiction of the claims file.

In light of the fact the Veteran contested the initial evaluation of his disability, the Board has styled the issues of the case as reflected on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran appeared at a Travel Board hearing in August 2011 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In September 2005, the Board reopened the Veteran's claim for entitlement to service connection for a bilateral knee disorder and remanded the case to the RO, via the AMC, in Washington, DC, for additional development and a decision on the merits of the reopened claim.  As noted earlier, the AMC/RO completed the additional development as directed and granted the claim on the merits as noted.  The Veteran perfected an appeal of the initial ratings assigned for his disability.  See 38 C.F.R. § 20.200 (2010).

A November 2008 rating decision granted service connection for depression secondary to the service-connected bilateral knee and foot disorders and hematuria, effective in may 2008, and the Veteran appealed the assigned effective date.  A February 2010 rating decision granted an earlier effective date in September 2007.  The rating decision noted the action was deemed a full grant of benefits on that issue.  An RO letter dated in the same month informed the Veteran of the decision.  There is no indication in the claims file that the Veteran has disputed that action.  Hence, that issue is not before the Board, and it will not be discussed in the decision below.  See id.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows the right knee disorder has not manifested with ankylosis, limitation of motion (LOM) on flexion to 45 degrees or less, LOM on extension of -10 degrees or more, cartilage symptoms with frequent locking and joint effusion, or lateral instability, at any time during the current rating period.

2.  The preponderance of the evidence of record shows the left knee disorder has not manifested with ankylosis, LOM on flexion to 45 degrees or less, LOM on extension of -10 degrees or more, cartilage symptoms with frequent locking and joint effusion, or lateral instability, at any time during the current rating period.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.25, 4.40, 4.45, 4.7, 4.59, 4.71a, Diagnostic Code 5024-5003 (2010).

2.  The requirements for an initial evaluation higher than 10 percent for left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.25, 4.40, 4.45, 4.7, 4.59, 4.71a, Diagnostic Code 5024-500.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, 12 Vet. App. 119, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's bilateral knee disorder.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

The history of the Veteran's claim is set forth above.  The March 2007 rating decision reflects that the Veteran is service connected for bilateral patellofemoral syndrome (pain), and the RO assigned the initial rating for the Veteran's knees under DC 5024-5003.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  DC 5024 rates tenosynovitis, which is rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5024.

DC 5003 provides that degenerative arthritis established by x-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  38 C.F.R. § 4.71a, DC 5003.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Id.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.

July 2005 VA outpatient records note the Veteran's complaints of bilateral knee pain and a prior diagnosis of patellar tendonitis.  The Veteran reported severe knee pain after prolonged standing and walking all day at his job as a waiter during his break from school.  The Veteran described his knees as completely worn out, and he also reported grinding and popping every time he squatted, as well as instability.  He was referred for an orthopedic evaluation.

The September 2005 orthopedic clinic entry notes that the podiatry clinic prescribed orthotic inserts for the Veteran's shoes, as he also has a foot disorder.  It also noted the Veteran's symptoms as reported in July 2005, and that the Veteran reported the locale of his symptoms as mainly behind the patella.  The examiner noted the Veteran was apprehensive, and that visual inspection of the knees revealed no redness or swelling.  Physical examination revealed full range of motion and no knee instability.  Lachman's and drawer signs were negative.  The examiner assessed patellofemoral syndrome and noted the Veteran did not want non-steroidal anti-inflammatory drugs.  The treatment plan included issuance of neoprene sleeves for the knees, the podiatry orthotics, and referral for fee-basis physical therapy.

The October 2005 physical therapy entry reflects that there was point tenderness over the medial aspect of the right patella tibial ligament, and over lateral aspect over the left patella tibial ligament.  Strength of the lower extremities was within normal limits.  The therapy included exercise, ultrasound and electrical stimulation, and ice.  The December 2005 entry notes that pain continued to conflict with the Veteran's activity, as almost any sustained activity or work aggravated the knee pain.  The therapist noted that, despite the pain, continued exercise was the only way likely to reduce the pain.

The March 2006 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination, and that the examiner was familiar with the Veteran, in that he examined the Veteran's knees in November 2002, and a diagnosis of tendonitis was noted.  The examiner noted the Veteran's prior examinations were negative, except for a diagnosis of patellar tendonitis.  The examiner noted further that a diagnosis of patellofemoral syndrome in the records was made by physical therapy; the orthopedic clinic had not entered a similar diagnosis.  The examiner noted the September 2005 orthopedic entry to the effect the Veteran refused non-steroidal anti-inflammants, but he also noted that the Veteran reported that he used them off and on a regular basis.  The Veteran also reported that he was trying to build up his stamina by trying to jog.  He was up to five minutes, but he had difficulty running, fast walking or jogging, and going up and down stairs, due to his feet and knees.  The Veteran reported further that he worked two days a week as a waiter in a restaurant where he delivered food.  He noted that at the end of the day he generally just sat on the couch, and he did not like to walk.  The Veteran described that as a flare-up, and he also noted that he had to walk quite a bit when his college classes were in session.

The Veteran reported his knee pain was located around the kneecaps, inside and outside, and also along the medial and lateral hamstring tendons and, from time to time, on both sides, left worse than the right.  The Veteran reported that he felt grinding and popping in both knees, but he denied any history of significant swelling or mechanical locking or instability.  He was able to squat.  The examiner noted November x-rays which were read as completely negative, and a December 2005 left knee MRI examination which, except for a small joint effusion, was negative.  The examiner noted that at the September 2005 orthopedic examination, the patellar apprehension and bone tests were negative.  Physical examination revealed the Veteran to be comfortable, and he walked with a normal gait.  He was able to walk on heels and tiptoes.  Both knees appeared normal.  There was no evidence of any joint effusion or osteophytosis.  There was no local swelling, redness, or puffiness.  Range of motion (ROM) of both knees was 0 to 135 degrees and was pain free.  No ligament laxity was noted on medial or lateral stress of the right or left knee.  Anterior and posterior drawer sign were negative bilaterally, as was Lachman's.  Patellar crepitus was negative bilaterally, and there was no significant tenderness over the patellar tendons.  There was some tenderness over the medial hamstring on the right at the insertion of the tibial plateau and perhaps slightly on the left side.  The edges of the kneecaps were perhaps slightly tender, but joint line tenderness was negative.  The examiner noted that Deluca examination via passive and active ROM repeated a number of times, and also by extension against resistance repetitively, revealed no functional loss due to pain, weakness, fatigue, etc., as the testing did not result in any additional loss of range of motion.

The examiner diagnosed bilateral knee pain which probably was patellofemoral syndrome.  The examiner noted that the Veteran's symptoms have remained essentially consistent since his active service and, based on the DeLuca examination, the examiner opined the Veteran would not experience additional loss of  ROM under conditions of normal use.  Assessing the subjective symptoms the Veteran reported and the objective results on clinical examination, the examiner noted further that, while the Veteran had more pain by the end of the day when working, the examiner opined that there were no disabling flare-ups.  The Veteran would have aggravation of pain if he attempted to engage in sports that involved physical activity, or prolonged standing for hours on a regular basis.  The examiner noted, he could not opine on the extent of any additional loss of ROM after the Veteran engaged in such activities.

The Board finds that the medical records for the period July 2005 to May 2006 and objective findings on clinical examination at the May 2006 examination show both of the Veteran's knees to more nearly approximate the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.59.  The Board notes that there is no evidence of arthritis in either knee.  Nonetheless, as set forth earlier, the rating criteria require the Veteran's bilateral knee disorder to be rated the same as arthritis.  38 C.F.R. § 4.71a, DC 5024; see also Burton v. Shinseki, No. 09-2873, 2011 WL 3346827 (__ Vet. App. ___, Aug. 4, 2011).

Normal ROM of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Hence, at 0 to 135 degree, each knee manifested LOM which is noncompensable.  See 38 C.F.R. § 4.71a, DC 5260.  Thus, each knee more nearly approximates a 10 percent rating, despite the fact the examiner noted that motion was pain free.  See 38 C.F.R. § 4.71a, DC 5003.  A higher, 20 percent, rating was not met or approximated, as both knees manifested full extension and flexion far better that the 0 to 45 degrees that would meet the criteria for a 10 percent rating under DC 5260.  Further, neither knee manifest any lateral instability that would indicate that a separate rating for instability was warranted.  The Board notes the MRI examination report that noted the presence of a small joint effusion.  The Board notes further, however, that the Veteran did not report a history of either knee locking or giving away; and, the examiner at the May 2006 examination specifically noted the absence of effusion into either knee joint, as also was noted on the April 2006 x-rays.  Therefore, there is no factual basis for a higher rating on the basis of cartilage symptomatology.  See 38 C.F.R. § 4.71a, DC 5258.

In his notice of disagreement, the Veteran asserted he was entitled to a higher rating because he met the criteria for two major joints and occasional incapacitating exacerbations.  See DC 5003.  He continued that line of argument at the hearing.  The Board must reject the assertion as contrary to both regulation and the evidence of record.

First, the rating criteria specifically provides for the 10 percent rating where there is noncompensable LOM, which is the case with the Veteran's knees.  See 38 C.F.R. § 4.71a, DCs 5003, 5260.  This fact specifically precludes the application of the criteria where there is no LOM.  The part of the rating criteria on which the Veteran relies applies only in the absence of LOM.  See DC 5003; see also Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672297 ( __ Vet. App. ___, Aug. 23, 2011).  The Board understands the fact that, because both knees are affected, the Veteran asserts that his disability involves two major joints.  Although the knee is in fact a major joint, see 38 C.F.R. § 4.45, a bilateral knee disability is deemed one disability.  See 38 C.F.R. § 4.26.  The Board notes that the March 2007 rating decision reflects that the bilateral factor of 3.4 percent was added to the Veteran's combined rating.  In any event, as explained above, this part of DC 5003 does not apply to the Veteran's bilateral knee disability.  See Mitchell, supra.  

The Veteran asserted on his substantive appeal (VA Form 9), and at the hearing, that the RO did not consider the records of his physical therapy.  The Board finds the assertion inaccurate, as the January 2009 supplemental statement of the case notes that evidence was considered.  Further, the Board noted the evidence earlier in this decision, and that the physical therapist noted the Veteran's knee pain, but did not indicate ROM findings.  Hence, there is no evidence that either knee manifested at 0 to 45 degrees or less.  Thus, each knee more nearly approximated the assigned 10 percent rating as of the May 2006 examination.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5024-5003.  In light of the Veteran's assertions related to his right knee, the RO arranged another examination.

The April 2009 examination report reflects that the examiner again conducted a review of the claims file as part of the examination.  The report reflects that the Veteran denied taking any medication for his knee disorder, and he reported grinding and popping around the right kneecap, with pain behind the kneecap and on the sides.  The Veteran denied major swelling, mechanical locking, or giving away.  He further reported that he had normal ROM, and he was able to walk without any assistive device such as a cane.  The Veteran reported he walked on trails in the park about a mile each day, and he denied any incapacitating flare-ups.  The examiner noted that April 2006 knee x-rays were normal.  Physical examination revealed normal appearing knees, as there was no local swelling, redness, puffiness, or warmth.  There was no obvious deformity, osteophytosis, or joint effusion.  The thigh muscles were normal, and right knee ROM was 0 to 135 degrees with slight pain at the end point.  No laxity of the ligaments was noted on medial or lateral stress.  Anterior and posterior drawer, Lachman's, and McMurray's signs, were all negative.  There was no subluxation, and motor strength of the quadriceps and hamstring was normal.

The Board finds that the objective findings on clinical examination show the right knee to have continued to manifest at the 10 percent rate.  38 C.F.R. § 4.7, 4.59, 4.71a, DCs 5003, 5260.  A higher rating was not met or approximated, as the ROM findings were the same as at the 2006 examination.  Further, the examiner noted that repetitive use, or DeLuca, examination revealed no additional loss of ROM under repetitive use or against resistance.  Thus, there is no factual basis for a higher rating on that basis.  Id.; 38 C.F.R. §§ 4.40, 4.45.  The examiner noted further that the Veteran did not require the use of a cane, etc., he was able to walk good distances, able to go up and down stairs, drive an automobile, and able to take care of himself.  The examiner observed the Veteran was not currently working but opined that the Veteran's musculoskeletal disabilities did not render him unemployable.  The Veteran would have difficulty performing work that required kneeling on the knees or excessive squatting, or walking or running for miles.  Other than those limitations, the examiner noted that, with use of good shoes with good orthotic inserts and some pain medications, the Veteran could cope with many job requirements.

At the hearing the Veteran specifically noted that the symptoms of his bilateral knee disorder was the same as indicated at the April 2009 examination.  In other words, he made no assertion that his symptoms had increased in severity.  The Board has already noted and disposed of the legal arguments asserted by the Veteran.  The preponderance of the evidence shows the primary symptom of the Veteran's bilateral knee disorder to be chronic pain, and the functional loss due to that pain is LOM five degrees less than normal.  The assigned 10 percent rating for each knee compensates the Veteran for that functional loss for the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

In light of the Veteran's assertions that his bilateral knee disorder impacts his ability to work, the Board has also considered the propriety of a referral for consideration of a higher rating on an extraschedular basis.  Having done so, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  Hence, the Veteran's disability picture is contemplated by the rating schedule, which means his disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no basis for referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The Board also notes the Veteran has been granted a total disability evaluation on the basis of individual unemployability due to his service-connected disabilities.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an initial evaluation higher than 10 percent for right knee disorder is denied.

Entitlement to an initial evaluation higher than 10 percent for left knee disorder is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


